Case 2:16-cr-20576-SJM-EAS ECF No. 53, PageID.738 Filed 02/08/19 Page 1 of 7




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

UNITED STATES OF AMERICA,

           Plaintiff/Respondent,
                                         Crim. Case No. 16-20576
     v.
                                         HON. STEVEN J. MURPHY

RANDY NIBUNGCO MONTANTE,

           Defendant/Petitioner.



 United States’ motion for an order finding waiver of attorney-
 client privilege, directing trial counsel to provide information
           and testimony, and for an extension of time



     “[L]itigants cannot hide behind the [attorney-client] privilege if

they are relying upon privileged communications to make their case.” In

re Lott, 424 F.3d 446, 454 (6th Cir. 2005). Petitioner Randy Montante has

made communications with his trial counsel the central issue in his

pending motion to vacate his sentence. The government requests that the

Court enter an order finding that Montante has waived the privilege as

to all relevant communications with and work product by his attorney if
                                     1
Case 2:16-cr-20576-SJM-EAS ECF No. 53, PageID.739 Filed 02/08/19 Page 2 of 7




he does not withdraw his claim and requiring Montante’s attorneys to

provide     relevant   information,   documents,   and    testimony.    The

government also requests an extension of time to respond to Montante’s

motion to vacate to a date after resolution of the privilege issue.

                             BACKGROUND

     Montante filed a motion to vacate his sentence pursuant to 28

U.S.C. § 2255. (Doc. 50). Montante’s motion raises a host of issues, but

his primary claim is that he received ineffective assistance of counsel

from his trial attorney, Sanford Schulman. Montante alleges that he

received ineffective assistance of counsel because counsel failed to review

discovery, explain the plea agreement, and generally provided bad

advice. He has not submitted an affidavit from Attorney Schulman. The

Court ordered the government to respond. (Doc. 51).

     The information and advice Attorney Schulman provided Montante

is a critical issue raised by Montante’s motion to vacate his sentence. To

investigate and respond to Montante’s claims, the government needs to

obtain information from Attorney Schulman about his communications

with him.


                                      2
Case 2:16-cr-20576-SJM-EAS ECF No. 53, PageID.740 Filed 02/08/19 Page 3 of 7




                              ARGUMENT

 I.    Montante waived the attorney-client privilege by claiming
       he received deficient advice of counsel.

      “The attorney-client privilege cannot be used as a sword and a

shield at the same time.” United States v. Lossia, 2008 WL 192274, *1

(E.D. Mich., 2008) (Pepe, M.J.). Montante impliedly has waived the

attorney-client privilege as to his communications with Attorney

Schulman by alleging that Attorney Schulman provided erroneous or

deficient advice. By making those allegations, Montante has “inject[ed]

into the litigation” an issue that requires information and testimony from

Attorney Schulman about his communications with Montante. Lott, 424

F.3d at 453 (quoting Johnson v. Alabama, 256 F.3d 1156, 1178 (11th Cir.

2001); see also Lossia, 2008 WL 192274 at *1; Mason v. Mitchell, 293

F.Supp.2d 819, 823, 825 (N.D. Ohio 2003). Accordingly, if Montante

persists in his claim that Attorney Schulman provided ineffective

assistance of counsel by allegedly failing to investigate, and misadvising

him, the Court should find that Montante has waived the attorney-client

and work product privileges to the extent necessary to litigate his claim.



                                     3
Case 2:16-cr-20576-SJM-EAS ECF No. 53, PageID.741 Filed 02/08/19 Page 4 of 7




II.   Montante should be provided the opportunity to preserve
      the privilege by withdrawing his claim of ineffective
      assistance of counsel.

      Based on the record as it now stands, the Court could find that

Montante has waived the privilege with respect to all communications

with Attorney Schulman relating to plea negotiations, the strength of the

government’s evidence and any defenses, and Montante’s sentencing

exposure. Nevertheless, while Montante is represented by counsel, he

has not indicated his willingness to waive the privilege in order to resolve

the petition, so the government proposes the following approach—taken

by this court and other courts—to ensure that Montante understands the

consequences of his allegations against Attorney Schulman.

      First, the Court should issue an order advising Montante that

persistence in his ineffective assistance counsel claim will result in a

finding of waiver of the attorney-client and work product privileges, and

giving Montante 30 days to withdraw his claim if he wishes to preserve

those privileges. See, e.g., United States v. Boyle, 15-cr-20471 (E.D. Mich.,

November 7, 2018); United States v. McIntyre, 16-cr-20654 (E.D. Mich.,

September 6, 2018); United States v. Gaskin, 11-cr-20178 (E.D. Mich.,

December 7, 2016) (Murphy, J.); Barrett v. United States, 2013 WL
                                      4
Case 2:16-cr-20576-SJM-EAS ECF No. 53, PageID.742 Filed 02/08/19 Page 5 of 7




1131072, *2–3 (S.D. Ohio, March 18, 2013) (Kemp, M.J.); United States

v. Clark, 2013 WL 74616 (W.D. Mich., Jan. 7, 2013) (Neff, J); Lossia, 2008

WL 192274 at *1. Second, if Montante does not withdraw his ineffective

assistance claim, the Court should find that Montante has waived the

attorney-client and work product privileges to the extent necessary to

litigate Montante’s claims and require Attorney Schulman to provide

testimony and all documents and communications with Montante

relating to plea negotiations and investigation of the case, and the merits

of the government’s case and any defenses. See, e.g., United States v.

Boyle, 15-cr-20471 (E.D. Mich., December 7, 2018) (Drain, J.); United

States v. McIntyre, 16-cr-20654 (E.D. Mich., October 17, 2018)

(Goldsmith, J.); United States v. Gaskin, 11-cr-20178 (E.D. Mich.,

December 7, 2016) (Murphy, J.); Goodson v. United States, 2016 WL

1407834, *1 (E.D. Mich., April 11, 2016) (Cohn, J.); Garcia v. United

States, 2015 WL 5501749, *8 (W.D. Tenn., Sept. 17, 2015) (McCalla, J.).

The government requests an additional 60 days after issuance of the

Court’s order finding waiver and requiring Attorney Schulman’s

cooperation with the investigation of Montante’s claims to respond to


                                     5
Case 2:16-cr-20576-SJM-EAS ECF No. 53, PageID.743 Filed 02/08/19 Page 6 of 7




Montante’s § 2255 motion.

                             CONCLUSION

     Montante has injected his communications with Attorney

Schulman into issue by asserting ineffective assistance of counsel, but

the government cannot fully investigate or respond to Montante’s

allegations without obtaining information from Attorney Schulman.

Accordingly, if Montante chooses to persist in his claim, the Court should

find that Montante has waived the attorney-client and work product

privileges and require Attorney Schulman to cooperate with the

government’s investigation of Montante’s allegations.



                                   Respectfully submitted,

                                   MATTHEW SCHNEIDER,
                                   United States Attorney

                                   s/Margaret M. Smith
                                   Margaret M. Smith
                                   Assistant United States Attorney
                                   211 W. Fort Street, Suite 2001
                                   Detroit, Michigan 48226
                                   Phone: (313) 226-9135
                                   e-mail: margaret.smith@usdoj.gov

Dated: February 8, 2019

                                     6
Case 2:16-cr-20576-SJM-EAS ECF No. 53, PageID.744 Filed 02/08/19 Page 7 of 7




                         Certificate of Service and Filing

      I certify that on 2/8/2019, I electronically filed the foregoing brief for the

United States using the ECF system, Under Seal, and a copy will be sent email by

our office to the Attorney of Record.



                                               /s/ Margaret Smith
                                               Assistant United States Attorney




                                           7
